In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-19-00370-CR


                               AKEEM DENOISE DYE, APPELLANT

                                                    V.

                                THE STATE OF TEXAS, APPELLEE

                               On Appeal from the 27th District Court
                                        Bell County, Texas1
                     Trial Court No. 78148, Honorable John T. Gauntt, Presiding

                                         September 16, 2020
                                  MEMORANDUM OPINION
                             Before PIRTLE and PARKER and DOSS, JJ.


        Akeem Denoise Dye, appellant, pleaded guilty to two counts of injury to a child

committed in 2017.2 On each count, the trial court sentenced him to fifteen years’

confinement in the Texas Department of Criminal Justice, with sentences to run




        1 Originally appealed to the Third Court of Appeals, this case was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001
(West 2013). Under Texas Rule of Civil Procedure 41.3, we follow the precedent of the transferor court in
the event of a conflict between that court’s precedent and our own. TEX. R. APP. P. 41.3.

        2   See TEX. PENAL CODE ANN. § 22.04(a), (e) (West 2019).
concurrently. Additionally, on Count No. 1, the trial court assessed court costs in the

amount of $251. Appellant appeals his conviction and sentence.


       Counsel for appellant has filed an Anders3 brief in support of a motion to withdraw.

We grant counsel’s motion and affirm the judgment of the trial court, as modified.


       Counsel has certified that he has conducted a conscientious examination of the

record and, in his opinion, the record reflects no reversible error upon which an appeal

can be predicated. Anders, 386 U.S. at 744; In re Schulman, 252 S.W.3d 403, 406 (Tex.

Crim. App. 2008). In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim.

App. [Panel Op.] 1978), counsel has discussed why, under the controlling authorities,

there are no reversible errors in the trial court’s judgment. In a letter to appellant, counsel

notified him of his motion to withdraw; provided him with a copy of the motion, Anders

brief, and appellate record; and informed him of his right to file a pro se response. See

Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014) (specifying appointed

counsel’s obligations on the filing of a motion to withdraw supported by an Anders brief).

By letter, this Court also advised appellant of his right to file a pro se response to counsel’s

Anders brief. Appellant has not filed a response. The State has filed a brief in which it

requests that the decision of the trial court be affirmed.


       By his Anders brief, counsel discusses areas in the record where reversible error

may have occurred but concludes that the appeal is frivolous. We have independently

examined the record to determine whether there are any non-frivolous issues that were

preserved in the trial court which might support an appeal but, like counsel, we have found

no such issues. See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300


       3   See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
                                                     2
(1988); In re Schulman, 252 S.W.3d at 409; Gainous v. State, 436 S.W.2d 137, 138 (Tex.

Crim. App. 1969). Following our careful review of the appellate record and counsel’s

brief, we conclude there are no plausible grounds for appellate review.


        However, counsel has identified an error in the judgment regarding the

assessment of court costs against appellant. Specifically, appellant challenges a portion

of the time payment fee. The official bill of costs, reflecting $251 in court costs, also

included a provision for a time payment fee pursuant to Texas Local Government Code

section 133.103. Section 133.103 requires a person convicted of a criminal offense to

pay a fee of $25 if the person: (1) has been convicted of a felony or misdemeanor; and

(2) pays any part of a fine, court costs, or restitution on or after the 31st day after a

judgment is entered assessing the fine, court costs, or restitution. See TEX. LOCAL GOV’T

CODE ANN. § 133.103(a) (West 2019). Under former subsections (b) and (d) of section

133.103, ninety percent of the fees collected under the statute are sent into a general

revenue fund. 4 Id. Because subsections (b) and (d) of section 133.103 did not direct the

time payment fees to be used for criminal justice purposes, the Third Court of Appeals,

among others, held that those subsections violate the separation of powers doctrine and

are therefore facially unconstitutional. Dulin v. State, 583 S.W.3d 351, 353 (Tex. App.—

Austin 2019, pet. granted); see also Ovalle v. State, 592 S.W.3d 615, 618 (Tex. App.—

Dallas 2020, pet. filed); Johnson v. State, 573 S.W.3d 328, 340 (Tex. App.—Houston

[14th Dist.] 2019, pet. filed). Under Dulin, the time payment fee should thus be reduced


        4  Legislation passed by the Texas Legislature effective January 1, 2020, repealed subsections (b)
and (d) and amended the language of the statute to provide that all fees collected under the section are “to
be used for the purpose of improving the collection of outstanding court costs, fines, reimbursement fees,
or restitution or improving the efficiency of the administration of justice in the county or municipality.” See
Act of May 23, 2019, 86th Leg., R.S., ch. 1352, § 2.54, 2019 Tex. Gen. Laws 3981, 4010 (transferring
section 133.103 to the Code of Criminal Procedure and redesignating it as article 102.030). Because the
offenses in this case were committed before January 1, 2020, these changes do not apply here. See Act
of May 23, 2019, 86th Leg., R.S., ch. 1352, § 5.04, 2019 Tex. Gen. Laws 3981, 4035.
                                                      3
by ninety percent.          Dulin, 583 S.W.3d at 352-53.                Accordingly, appellant seeks

modification of the judgment to reduce the time payment fee from $25 to $2.50.


        Although he did not object to the assessment of costs in the trial court, appellant

may challenge their constitutionality for the first time on appeal because the costs were

not imposed in open court and the written judgment does not contain an itemization of

imposed costs. London v. State, 490 S.W.3d 503, 506-07 (Tex. Crim. App. 2016).

Moreover, the Third Court of Appeals has allowed challenges to court costs in the context

of an Anders brief. See Weatherspoon v. State, No. 03-15-00236-CR, 2016 Tex. App.

LEXIS 672, at *1, 3-9 (Tex. App.—Austin Jan. 22, 2016, no pet.) (mem. op., not

designated for publication).


        This Court has the authority to modify an incorrect judgment when we have the

necessary information to do so. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d
26, 27-28 (Tex. Crim. App. 1993) (en banc). Therefore, we sustain appellant’s point and

modify the trial court’s judgment on Count No. 1 in trial cause No. 78148 to reflect that

only $2.50 of the $25 time payment fee may be assessed by the district clerk. As

modified, we affirm the trial court’s judgments. Further, we grant counsel’s motion to

withdraw.5


                                                                   Judy C. Parker
                                                                      Justice


Do not publish.



        5 Counsel shall, within five days after the opinion is handed down, send appellant a copy of the

opinion and judgment, along with notification of appellant’s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4. This duty is an informational one, not a representational one. It is
ministerial in nature, does not involve legal advice, and exists after the court of appeals has granted
counsel’s motion to withdraw. In re Schulman, 252 S.W.3d at 411 n.33.
                                                      4